Order entered May 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01505-CV

                DALLAS NATIONAL INSURANCE COMPANY, Appellant

                                               V.

    CALITEX CORP., ELSHIR ENTERPRISES, L.P. AND THOMAS, L.P., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14157

                                           ORDER
       By notice filed May 5, 2014, appellant informs us that it has been deemed an impaired

insurer and placed into rehabilitation by Order of the Court of Chancery of the State of

Delaware. Attached to the notice is a “Rehabilitation and Injunction Order” entered by the

Chancery Court. Accordingly, pursuant to section 462.309 of the Texas Insurance Code, this

appeal is automatically STAYED for a period of six months from the date appellant was deemed

impaired–-April 28, 2014.     See Tex. Ins. Code Ann. 462.309(a) (West 2009).    It shall be

reinstated October 6, 2014. See TEX. R. APP. P. 4.1(a).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE